Exhibit 10.1

Execution Version

EIGHTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT

This EIGHTH AMENDMENT TO LOAN, GUARANTY AND SECURITY AGREEMENT (this
“Amendment”) is dated as of February 1, 2016, and is entered into by and among
TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as Parametric
Sound Corporation (“Parametric”), VOYETRA TURTLE BEACH, INC., a Delaware
corporation (“Voyetra”; and together with Parametric, individually, “US
Borrower,” and individually and collectively, jointly and severally, “US
Borrowers”), TURTLE BEACH EUROPE LIMITED, a company limited by shares and
incorporated in England and Wales with company number 03819186 (“Turtle Beach,”
also referred to hereinafter as “UK Borrower”; and together with US Borrowers,
individually, “Borrower,” and individually and collectively, “Borrowers”), VTB
HOLDINGS, INC., a Delaware corporation (“VTB” or “US Guarantor”; and together
with US Borrowers, individually, a “UK Guarantor,” and individually and
collectively, jointly and severally, “UK Guarantors”; UK Guarantors and US
Guarantor, individually, a “Guarantor,” and individually and collectively,
“Guarantors”), the financial institutions party hereto as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as
administrative agent, collateral agent and security trustee for Lenders (in such
capacities, together with its successors and assigns in such capacities,
“Agent”).

WHEREAS, Borrowers, Guarantors, Agent, and Lenders have entered into that
certain Loan, Guaranty and Security Agreement (as amended, restated, or
otherwise modified from time to time, the “Loan Agreement”), dated as of
March 31, 2014; and

WHEREAS, Borrowers have requested that Agent and Lenders agree to enter into
certain amendments to the Loan Agreement.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Agreement and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.

ARTICLE II

AMENDMENTS TO LOAN AGREEMENT

2.01. New/Amended Definitions.

(a) Section 1.1 of the Loan Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order therein:

January 2016 Projections: as defined in the definition of EBITDA.

Eighth Amendment: that certain Eighth Amendment to Loan, Guaranty and Security
Agreement, dated as of February 1, 2016, by and among Borrowers, Guarantors,
Lenders and Agent.



--------------------------------------------------------------------------------

Eighth Amendment Effective Date: as defined in the Eighth Amendment.

(b) Clause (b) of the definition of “EBITDA” set forth in Section 1.1 of the
Loan Agreement is hereby deleted in its entirety and the following is inserted
in lieu thereof:

(b) to the extent deducted in determining consolidated net income, the sum of:
(i) any provision for cash income tax expense and cash interest expense;
(ii) depreciation and amortization, including, without duplication, to the
extent not included in interest expense, cash amortization of transaction and
financing fees and expenses; (iii) non-cash deferred compensation, stock option
or employee benefits-based and other equity-based compensation expenses;
(iv) reasonable and customary documented third-party fees, costs and expenses in
connection with any Permitted Acquisition to the extent permitted by this
Agreement and not exceeding $3,000,000 during any 12 month period or $5,000,000
in the aggregate after the March 31, 2014; (v) non-cash charges or amounts
recorded in connection with purchase accounting under Statement of Financial
Accounting Standards 14l(r) (including any applicable to future Permitted
Acquisitions); (vi) non-cash purchase accounting adjustments relating to the
writedown of deferred revenue (whether billed or unbilled) that are the result
of accounting for any acquisition; (vii) reasonable and customary debt discounts
and debt issuance costs, fees, charges and commissions, in each case incurred in
connection with Debt permitted to be incurred hereunder, (viii) the Permitted
Earnout Payment to the extent paid (to the extent applicable for such period),
(ix) fees, charges and expenses incurred in connection with the consummation of
the merger of Paris Acquisition Corp. with and into VTB, (x) one-time,
non-recurring severance restructuring costs and expenses not exceeding the
aggregate amount of $2,000,000, (xi) the amount of reasonable consulting and
advisory fees (incurred to third party consultants and advisors other than
Sponsor or its Affiliates) and related reasonable expenses, in each case,
incurred in such period and not to exceed $1,250,000 in any trailing
twelve-month period, (xii) one-time, non-cash adjustments as set forth in the
projections delivered to Agent on January 22, 2015 (and denominated as version
14) (the “January 2016 Projections”) for old generation and refurbished
inventory write-offs in connection with the Headset Division prior to
December 31, 2015, not exceeding an aggregate amount of $900,000, and
(xiii) one-time, non-recurring start-up costs as set forth in the January 2016
Projections related to the Hypersound Division incurred prior to December 31,
2015, not exceeding an aggregate amount of $500,000; plus or minus

(c) Clause (c)(i) of the definition of “EBITDA” set forth in Section 1.1 of the
Term Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:

(i) other non-cash losses (or gains) (to the extent not relating to or resulting
in any cash expense or charge in any future period), including one-time,
non-recurring costs and expenses incurred in connection with certain
discontinued legacy license agreements prior to March 31, 2015 in an amount not
exceeding the aggregate amount of $1,493,000, but excluding any write-off of
inventory,

(d) The definition of “Headset Division EBITDA” set forth in Section 1.1 of the
Term Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:

Headset Division EBITDA: for any period, EBITDA for the Headset Division (as
determined in a manner consistent with the definition of “EBITDA” above, but

 

2



--------------------------------------------------------------------------------

solely with respect to items attributable to the Headset Division); provided,
however, the calculation of EBITDA for the Headset Division shall be determined
in accordance with the methodology used in the January 2016 Projections or in
such other manner acceptable to Agent.

(e) The definition of “Hypersound Division EBITDA” set forth in Section 1.1 of
the Term Loan Agreement is hereby deleted in its entirety and the following is
inserted in lieu thereof:

Hypersound Division EBITDA: for any period, EBITDA for the Hypersound Division
(as determined in a manner consistent with the definition of “EBITDA” above, but
solely with respect to items attributable to the Hypersound Division); provided,
however, the calculation of EBITDA for the Hypersound Division shall be
determined in accordance with methodology used in the January 2016 Projections
or in such other manner acceptable to Agent in its discretion.

2.02. Amendments to Section 10.3. Section 10.3 of the Loan Agreement is hereby
amended as follows:

(a) The table set forth in Section 10.3.1 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

Test Date

   Required EBITDA  

December 31, 2015

   $ 8,588,000   

January 31, 2016

   $ 5,690,000   

February 29, 2016

   $ 3,188,000   

March 31, 2016

   $ 732,000   

April 30, 2016

   ($ 1,362,000 ) 

May 31, 2016

   ($ 2,814,000 ) 

June 30, 2016

   ($ 4,709,000 ) 

July 31, 2016

   ($ 5,376,000 ) 

August 31, 2016

   ($ 6,520,000 ) 

September 30, 2016

   ($ 5,843,000 ) 

October 31, 2016

   ($ 1,868,000 ) 

November 30, 2016

   ($ 573,000 ) 

December 31, 2016

   $ 1,626,000   

January 31, 2017

   $ 2,288,000   

February 28, 2017

   $ 3,157,000   

March 31, 2017

   $ 4,313,000   

(b) The table set forth in Section 10.3.5 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

Test Date

   Required Headset
Division EBITDA  

December 31, 2015

   $ 11,324,000   

January 31, 2016

   $ 9,632,000   

February 29, 2016

   $ 8,550,000   

March 31, 2016

   $ 7,232,000   

April 30, 2016

   $ 6,317,000   

May 31, 2016

   $ 5,907,000   

June 30, 2016

   $ 5,011,000   

July 31, 2016

   $ 5,039,000   

August 31, 2016

   $ 4,660,000   

September 30, 2016

   $ 5,843,000   

October 31, 2016

   $ 10,002,000   

November 30, 2016

   $ 9,992,000   

December 31, 2016

   $ 10,877,000   

January 31, 2017

   $ 11,042,000   

February 28, 2017

   $ 10,824,000   

March 31, 2017

   $ 11,126,000   

 

3



--------------------------------------------------------------------------------

(c) The table set forth in Section 10.3.6 of the Loan Agreement is hereby
deleted in its entirety and the following is inserted in lieu thereof:

 

Test Date

   Required Hypersound
Division EBITDA  

December 31, 2015

   ($ 2,736,000 ) 

January 31, 2016

   ($ 3,942,000 ) 

February 29, 2016

   ($ 5,362,000 ) 

March 31, 2016

   ($ 6,500,000 ) 

April 30, 2016

   ($ 7,680,000 ) 

May 31, 2016

   ($ 8,721,000 ) 

June 30, 2016

   ($ 9,721,000 ) 

July 31, 2016

   ($ 10,415,000 ) 

August 31, 2016

   ($ 11,180,000 ) 

September 30, 2016

   ($ 11,687,000 ) 

October 31, 2016

   ($ 11,870,000 ) 

November 30, 2016

   ($ 10,565,000 ) 

December 31, 2016

   ($ 9,251,000 ) 

January 31, 2017

   ($ 8,754,000 ) 

February 28, 2017

   ($ 7,667,000 ) 

March 31, 2017

   ($ 6,813,000 ) 

2.03. Amendment to Section 5.01 of the Seventh Amendment. Section 5.01 of the
Seventh Amendment is hereby amended in its entirety and the following is
inserted in lieu thereof:

5.01 Equity Infusion and/or Additional Third Lien Debt.

(a) Obligors hereby covenant and agree that, on or prior to February 5, 2016
(the “Seventh Amendment Specified Mandatory Prepayment Date”), (a) US Obligors
shall receive net proceeds of not less than $6,000,000 in the form of
(i) additional equity capital, in form and substance, and on terms, satisfactory
to Agent in all respects and/or (ii) additional financing from either Sponsor
and the other Third Lien Creditors pursuant to the Third Lien Subordinated
Note(s) and the other Third Lien Loan Documents, which shall be in form and
substance, and on terms, satisfactory to Agent in all

 

4



--------------------------------------------------------------------------------

respects and (b) the net proceeds of any such equity capital and/or additional
Third Lien Debt in an aggregate amount of not less than $6,000,000 shall be
applied as a mandatory prepayment of the US Revolver Loans outstanding on the
Seventh Amendment Specified Mandatory Prepayment Date (and solely to the extent
that the outstanding principal balance of US Revolver Loans has been reduced by
such mandatory prepayment to, or is, $0, such net proceeds may be received as
cash to the balance sheet of the US Obligors for use as working capital in the
business of the US Obligors) (such transaction, and all matters related thereto,
entered into in connection therewith or contemplated thereby, collectively, the
“Additional Liquidity Transaction”).

(b) Obligors hereby covenant and agree to deliver to Agent all presentations
prepared for, or delivered to, investors or potential investors in connection
the Additional Liquidity Transaction, including, without limitation, that
certain presentation used by Oppenheimer with certain investors, promptly after
such preparation and/or delivery, and deliver to Agent any other written
materials in connection with the Additional Liquidity Transaction as Agent may
request from time to time.

Any failure to comply with this Section 5.01 shall constitute an Event of
Default pursuant to Section 12.1(c) of the Loan Agreement for which there is no
cure or remedy.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, as follows:

3.01. Representations and Warranties. After giving effect to this Amendment, the
representations and warranties set forth in Section 9 of the Loan Agreement and
in each other Loan Document are true and correct in all material respects on and
as of the date hereof with the same effect as if made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate solely to an earlier date.

3.02. No Defaults. After giving effect to this Amendment, each Obligor is in
compliance with all terms and conditions of the Loan Agreement and the other
Loan Documents on its part to be observed and performed and no Default or Event
of Default has occurred and is continuing.

3.03. Authority and Pending Actions. The execution, delivery, and performance by
each Obligor of this Amendment has been duly authorized by each such Obligor (as
applicable) and there is no action pending or any judgment, order, or decree in
effect which is likely to restrain, prevent, or impose materially adverse
conditions upon the performance by any Obligor of its obligations under the Loan
Agreement or the other Loan Documents.

3.04. Enforceability. This Amendment constitutes the legal, valid, and binding
obligation of each Obligor, enforceable against each such Obligor in accordance
with its terms, except to the extent that enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT AND FURTHER ACTIONS

4.01. Conditions Precedent. This Amendment shall not be binding upon Agent,
Lenders or any Obligor until each of the following conditions precedent have
been satisfied in form and substance satisfactory to Agent (such date, the
“Eighth Amendment Effective Date”):

(a) The representations and warranties contained herein and in the Loan
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof, after giving effect to this Amendment, as if made on such
date, except for such representations and warranties limited by their terms to a
specific date;

(b) Each Obligor shall have delivered to the Agent duly executed counterparts of
this Amendment which, when taken together, bear the authorized signatures of the
Borrowers, the Agent, and the Lenders;

(c) Obligors shall have delivered to Agent a fully-executed copy of an amendment
to the Term Loan Agreement substantially similar to this Amendment (the “Third
Amendment to Term Loan Agreement”) and otherwise acceptable to Agent and
Lenders; and

(d) Obligors shall have paid to Agent, for the benefit of itself and Lenders,
$175,000 as the first installment of the $250,000 amendment fee (the “Amendment
Fee”), which Amendment Fee is fully earned as of the Eight Amendment Effective
Date and payable in two (2) installments with the first such installment due on
the Eighth Amendment Effective Date and the remaining $75,000 due as soon as
possible and in any event no later than ninety (90) days following the Eighth
Amendment Effective Date, and any failure to pay such remaining balance of the
Amendment Fee as set forth herein shall constitute an Event of Default pursuant
to Section 12.1(c) of the Loan Agreement.

4.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to affect the purposes of
this Amendment.

ARTICLE V

COSTS AND EXPENSES

Without limiting the terms and conditions of the Loan Documents, notwithstanding
anything in the Loan Documents to the contrary, Obligors jointly and severally
agree to pay on demand: (a) all reasonable costs and expenses incurred by Agent
in connection with the preparation, negotiation, and execution of this Amendment
and the other Loan Documents executed pursuant to this Amendment and any and all
subsequent amendments, modifications, and supplements to this Amendment,
including, without limitation, the reasonable costs and fees of Agent’s legal
counsel; and (b) all reasonable costs and expenses reasonably incurred by Agent
in connection with the enforcement or preservation of any rights under the Loan
Agreement, this Amendment, and/or the other Loan Documents, including, without
limitation, the reasonable costs and fees of Agent’s legal counsel.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.01. No Course of Dealing. The amendments and consents set forth herein are a
one-time accommodation only and relate only to the matters set forth in Article
II herein. The amendments and consents are not amendments or consents to any
other deviation of the terms and conditions of the Loan Agreement or any other
Loan Document unless otherwise expressly agreed to by Agent and Lenders in
writing.

6.02. Cross-References. References in this Amendment to any Section are, unless
otherwise specified, to such Section of this Amendment.

6.03. Instrument Pursuant to Loan Agreement. This Amendment is a Loan Document
executed pursuant to the Loan Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered, and applied in accordance with the
terms and provisions of the Loan Agreement. Any failure by Obligors to comply
with any of the terms and conditions of this Amendment shall constitute an
immediate Event of Default.

6.04. Acknowledgment of the Obligors. Each Obligor hereby represents and
warrants that the execution and delivery of this Amendment and compliance by
such Obligor with all of the provisions of this Amendment: (a) are within the
powers and purposes of such Obligor; (b) have been duly authorized or approved
by the board of directors (or other appropriate governing body) of such Obligor;
and (c) when executed and delivered by or on behalf of such Obligor will
constitute valid and binding obligations of such Obligor, enforceable in
accordance with its terms. Each Obligor reaffirms its obligations to perform and
pay all amounts due to Agent or Lenders under the Loan Documents (including,
without limitation, its obligations under any promissory note evidencing any of
the Loans) in accordance with the terms thereof, as amended and modified hereby.

6.05. Loan Documents Unmodified. Each of the amendments provided herein shall
apply and be effective only with respect to the provisions of the Loan Document
specifically referred to by such amendments. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Loan Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect and are hereby ratified and confirmed in all respects. Nothing contained
in this Amendment shall in any way impair the validity or enforceability of the
Loan Documents, as modified hereby, or alter, waive, annul, vary, affect, or
impair any provisions, conditions, or covenants contained therein or any rights,
powers, or remedies granted therein, except as otherwise specifically provided
in this Amendment. Subject to the terms of this Amendment, any lien and/or
security interest granted to Agent, for the benefit of Lenders, in the
Collateral set forth in the Loan Documents shall remain unchanged and in full
force and effect and the Loan Agreement and the other Loan Documents shall
continue to secure the payment and performance of all of the Obligations.

6.06. Parties, Successors and Assigns. This Amendment represents the agreement
of Obligors, Agent and each Lender signatory hereto with respect to the subject
matter hereof, and there are no promises, undertakings, representations, or
warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents. This Amendment shall be
binding upon and inure to the benefit of Obligors, Agent, Lenders, and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 14.3
of the Loan Agreement.

 

7



--------------------------------------------------------------------------------

6.07. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
such agreement. This Amendment may be executed and delivered by facsimile or
electronic mail, and will have the same force and effect as manually signed
originals.

6.08. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only, are not a part of this Amendment, and shall not affect
the interpretation hereof.

6.09. Miscellaneous. This Amendment is subject to the general provisions set
forth in the Loan Agreement, including, but not limited to, Sections 15.14,
15.15, and 15.16.

6.10. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

6.11. Release.

(a) EACH OBLIGOR HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT,
LENDERS AND THEIR AFFILIATES, AND EACH SUCH PERSON’S RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, AGENTS, MEMBERS, ATTORNEYS AND REPRESENTATIVES (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS OR CAUSES OF ACTION WHATSOEVER (EACH, A
“CLAIM”) THAT SUCH OBLIGOR MAY NOW HAVE OR CLAIM TO HAVE AGAINST ANY RELEASED
PERSON ON THE DATE OF THIS AMENDMENT, WHETHER KNOWN OR UNKNOWN, OF EVERY NATURE
AND EXTENT WHATSOEVER, FOR OR BECAUSE OF ANY MATTER OR THING DONE, OMITTED OR
SUFFERED TO BE DONE OR OMITTED BY ANY OF THE RELEASED PERSONS THAT BOTH
(1) OCCURRED PRIOR TO OR ON THE DATE OF THIS AMENDMENT AND (2) IS ON ACCOUNT OF
OR IN ANY WAY CONCERNING, ARISING OUT OF OR FOUNDED UPON THE LOAN AGREEMENT OR
ANY OTHER LOAN DOCUMENT.

(b) EACH OBLIGOR INTENDS THE ABOVE RELEASE TO COVER, ENCOMPASS, RELEASE, AND
EXTINGUISH, INTER ALIA, ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION THAT MIGHT
OTHERWISE BE RESERVED BY THE CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES
AS FOLLOWS: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH

THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

(c) EACH OBLIGOR ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT
FROM OR IN ADDITION TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO
SUCH CLAIMS, DEMANDS, OR CAUSES OF ACTION, AND AGREES THAT THIS AMENDMENT AND
THE ABOVE RELEASE ARE AND WILL REMAIN EFFECTIVE IN ALL RESPECTS NOTWITHSTANDING
ANY SUCH DIFFERENCES OR ADDITIONAL FACTS.

 

8



--------------------------------------------------------------------------------

6.12. Total Agreement. This Amendment, the Loan Agreement, and all other Loan
Documents constitute the entire agreement, and supersede all prior
understandings and agreements, among the parties relating to the subject matter
hereof.

6.13. Amendment to Term Loan Agreement. Each of the undersigned Lenders and
Agent hereby acknowledge that as of the Eighth Amendment Effective Date,
Obligors, Term Agent and Term Loan Lenders are agreeing to the Third Amendment
to Term Loan Agreement in the form attached hereto as Annex I. Agent and Lenders
hereby acknowledge and consent to the Third Amendment to Term Loan Agreement,
including, without limitation, for purposes of the Intercreditor Agreement.

[Remainder of Page Intentionally Left Blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the day and year first written above.

 

BORROWERS: TURTLE BEACH CORPORATION, a Nevada corporation, formerly known as
Parametric Sound Corporation By:  

/s/ John Hanson

Name:   John Hanson Title:   Chief Financial Officer

VOYETRA TURTLE BEACH, INC.,

a Delaware corporation

By:  

/s/ John Hanson

Name:   John Hanson Title:   Chief Financial Officer

TURTLE BEACH EUROPE LIMITED,

a company limited by shares and incorporated in England and Wales with company
number 03819186

By:  

/s/ John Hanson

Name:   John Hanson Title:   Chief Financial Officer

Signature Page to Eighth Amendment to Loan, Guaranty and Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and Lender

By:  

/s/ Matthew Van Steenhuyse

Name:   Matthew Van Steenhuyse Title:   Senior Vice President

Guarantor Consent to Eighth Amendment to Loan, Guaranty and Security Agreement



--------------------------------------------------------------------------------

GUARANTOR CONSENT

The undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of the foregoing
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of the foregoing
Amendment, each reference in any Loan Document to the “Loan Agreement,”
“thereunder,” “thereof” or words of like import shall mean and be a reference to
the Loan Agreement, as amended by the foregoing Amendment, (b) confirms and
agrees that the pledge and security interest in the Collateral granted by it
pursuant to any Security Documents to which it is a party shall continue in full
force and effect, (c) acknowledges and agrees that such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby, and (d) agrees to be bound by the release
set forth in Section 6.11 of the Amendment.

 

VTB HOLDINGS, INC.,

a Delaware corporation

By:  

/s/ John Hanson

Name:   John Hanson Title:   Chief Financial Officer

Guarantor Consent to Eighth Amendment to Loan, Guaranty and Security Agreement



--------------------------------------------------------------------------------

ANNEX I

THIRD AMENDMENT TO TERM LOAN AGREEMENT

Attached hereto

Annex I to Eighth Amendment to Loan, Guaranty and Security Agreement